Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 16 of June 2022.
Claims 1 and 11-12 have been amended.
Claims 1-3, 5, 7-8, 11 and 13-14 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.  

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the amended independent claims are not directed to a judicial exception to patent eligibility under the Revised Guidance.  Examiner respectfully disagrees.  Bottlenecks in a factory have long been an issue and precedes the advent of computers and therefore is not a problem rooted in the computing technology.  Identifying a bottleneck, displaying which equipment within a factory floor is causing the bottleneck is a mental process.  Meanwhile, evaluating a degree of utilization of information technology and determining the maturity level of the process and ranking the automation level of each piece of equipment is both a mathematical concept and certain methods of organizing human activity and therefore the claim recites a judicial exception.  Examiner further notes that sending/receiving/transmitting data are insignificant extra solution activities per MPEP 2106.05(d)(II).
Applicant asserts that the claimed invention recites the integration of the collection of information and mental tasks (i.e., possible judicial exceptions to eligibility) into a practical application that results in improvement of the underlying system (i.e., providing for an improvement in the productivity of the factory). Such an integrated practical application of the exception, in light of the Revised Guidance, results in a claim that is not "directed to" a patentably ineligible abstract idea. Examiner respectfully disagrees.  The claimed additional elements such as various circuitries and various units are additional elements that amount to nothing more than applying the abstract idea with a computer, which is not sufficient to integrate an abstract idea into a practical application or amount to significantly more than an abstract idea. These claims are not directed to nor recite an improvement in computers or other technology simply by reciting the aforementioned additional elements, but rather, these additional elements merely invoke generic computer components as a tool to implement the recited abstract idea (MPEP 2106.05(a)), which is not sufficient to integrate an abstract idea into a practical applicant or amount to significantly more than an abstract idea. MPEP 2106.5(f).
Examiner notes that by adding the sensors and how they are coupled to the operational devices and further showing that maturity level is determined based on an indicator value calculated form the sensor data will likely place the claims in condition for allowance.

35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the amendments. In particular, claim 1 discloses “the operational device graphical display showing connecting lines between operational devices capable of communicating with each other, the operational device graphical display showing a numeric representation of the determination result of the maturity level in the unit processes performed by each corresponding operational device in the factory” which isn’t taught by any of the references alone or in combination.

Allowable Subject Matter
Claims 1-3, 5, 7-8, 11 and 13-14 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Greenberg et. al. (WO Publication No. 2001008037), Yigit et. al. (U.S. Publication No. 20050040223), Barel et. al. (U.S. Publication No. 20080235079), and Morimoto et. al. (U.S. Publication No. 20150220266).
	Greenberg a system, method, and article of manufacture are provided for determining capability levels of a process area in an operational maturity investigation, where a plurality of process attributes are first defined along with a plurality of generic practices for each of the process attributes.  The present invention provides a basis for organizations to gauge performance, and assists in planning and tracking improvements to the operations environment. The present invention further affords a basis for defining an objective improvement strategy in line with an organization's needs, priorities, and resource availability. The present invention also provides a method for determining the overall operational maturity of an organization based on the capability levels of its processes.
	Yigit teaches A method and system for visually displaying bottleneck and real-time enterprise management information. An application integration platform receives plural types of data from manufacturing and information systems within an enterprise and analyzes the plural types of data to determine key performance indicators. A process control server receives manufacturing data derived from barcodes and sensors associated with manufacturing machines from at least one work center and forwards the manufacturing data to the application integration platform. A user interface that interfaces with the application integration platform provides a visual display of the key performance indicators and bottlenecks.  With particularity to determining bottlenecks, FIG. 11 illustrates an overall manufacturing flow including the critical measurements. The bottleneck resource is marked in red if utilization close to 100%. Although not shown in the black and white drawings, the Active Part Assembly is nearing 100% utilization and is marked accordingly in red. By clicking on the bottleneck resource, the user will be able to see the detailed information and associated graphs (shown as the dialog boxes above or below each resource in FIG. 11).
	Barel an automation assessment tool that defines autonomic technology, processes, organization, and skill sets that apply to autonomic computing. The automation assessment tool provides educational material about autonomic computing and a scale of maturity levels, which is used to assess on-demand preparedness. The automation assessment tool presents a survey and collects answers to the survey questions. The automation assessment tool then determines solutions and recommendations to achieve a target level of on-demand preparedness.
	Morimoto teaches a window 300 displaying the image data within the information processing terminal apparatus 1 has been displayed before the popup balloon window 200A is displayed. Therefore, the popup balloon window 200A is deformed and displayed outside the window 300 so as to have a position adjacent to the popup balloon window 200B. In addition, the file name of the data of the file name of “Moving Image 6” stored within the recording medium 2A is displayed within the popup balloon window 200A in a position near the popup balloon window 200B. Therefore, for example, a distance from a position where the user drags a file name displayed in the popup balloon window 200B to a position where the user moves the file name into the popup balloon window 200A is shorter than that of FIG. 5, and therefore, when the user copies the data, the operability of FIG. 6 is more improved than that of FIG. 5
None of the above prior art explicitly teaches “the operational device graphical display showing connecting lines between operational devices capable of communicating with each other, the operational device graphical display showing a numeric representation of the determination result of the maturity level in the unit processes performed by each corresponding operational device in the factory” or “the balloon being arranged outside a region of the operational device graphical display showing the operational devices, the pointer pointing to an operational device causing the bottleneck within the region of the operational device graphical display showing the operational devices, the text description identifying the bottleneck, and when the button is manipulated, the presentation circuitry displays the determined specifics of the proposal for promotion of utilization of information technology in the factory” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-3, 5, 7-8, 11 and 13-14 are allowable over the prior art of record, and are objected to as provided below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-8, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 1 recites “35	…is configured to evaluate a degree of utilization of information technology in process management targeted at a managed process …to evaluate an achievement status of automation of the process management through utilization of the information technology to determine a maturity level of the automation in the managed process and a maturity level of the automation…; wherein…determines the maturity level in the managed process on a basis of the maturity level…; …is configured to present a determination result of the maturity level in the managed process and a determination result of the maturity level…; …is configured to determine specifics of a proposal for promotion of utilization of information technology in view of a current status indicated by the determination result of the maturity level in the managed process and the determination result of the maturity level…; …is configured to display the determination result including an operational device graphical display indicating each operational device performing one or more of the unit processes in the factory and a graphical indication of a bottleneck…; …showing connecting lines…capable of communicating with each other…showing a numeric representation of the determination result of the maturity level… the graphical indication of the bottleneck is displayed…and when the button is manipulated, …displays the determined specifics of the proposal for promotion of utilization of information technology in the factory”.  Accordingly, the claim recites an abstract idea. Claim 12 recites similar limitations as Claim 1 and as disclosed, they recite an abstract idea.
More specifically, claims 1 and 12 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as evaluating a degree of utilization of IT and level of automation in a factory setting status and “Mathematical Concepts”, specifically “mathematical calculations” such as determining the maturity level of the process as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-3, 5, 7-8, and 11-14 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 12 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1 and 12 recite additional elements “a factory including operational devices that are hardware elements”, “an information-technology-utilization evaluation device”, “a presentation circuitry” “a proposal processing circuitry”, “a set of unit processes”, and “a first determination circuitry”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional element directed to displaying GUI of a balloon with a button, a pointer,  and a text displaying utilization of IT in the factory reflects insignificant extra solution activities to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application.  Lastly, the claim limitation directed at “a factory” mount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application, see MPEP 2106.05(h). The claim is directed to an abstract idea. 
With respect to step 2B, examiner notes that claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a factory including operational devices that are hardware elements”, “an information-technology-utilization evaluation device”, “a presentation circuitry” “a proposal processing circuitry”, “a set of unit processes”, and “a first determination circuitry”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶12-14 “The IT-utilization evaluation device 100 is a computer or a controller having a program installed therein. The control unit 10 includes an automation determination unit 15 that is a first determination unit, and a scale determination unit 16 that is a second determination unit”.  Further, additional element for displaying GUI of a balloon with a button and displaying utilization of IT in the factory reflects insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).  Lastly, the claim limitation directed at “a factory” mount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application, see MPEP 2106.05(h)
As a result, claims 1 and 12 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1 and 12 do not recite any additional elements beyond the abstract idea.
Claims 3 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a second determination circuitry and “a database server”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.
As a result, claims 3 and 11 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 3 and 11 do not recite any additional elements beyond the abstract idea.
 Claims 2, 5, 7-8, and 12-14 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        08/09/2022                             
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623